Plaintiff in error, Walter Dobbins, was convicted in the county court of Cotton county on a charge of unlawfully conveying intoxicating liquors, and in accordance with the verdict of the *Page 720 
jury was sentenced to be confined for 30 days in the county jail and to Day a fine of $125 and the costs.
From the judgment he appealed by filing in this court on November 14, 1918, a petition in error with case-made. On this day, he, by his counsel of record, has filed a motion to dismiss his appeal. The motion to dismiss the appeal is sustained, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution.
Mandate forthwith.